Exhibit 10.2

 

1998 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

This RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of the          day
of                         , is entered into by and between American Land Lease,
Inc., a Delaware corporation (the “Company”), and                          an
employee of the Company (the “Grantee” and, together with the Company, the
“Parties”). Capitalized terms used but not otherwise defined in this Agreement
shall have the respective meanings set forth in the Asset Investors Corporation
1998 Stock Incentive Plan, as amended (the “Plan”).

 

RECITALS

 

WHEREAS, on                                      (the “Date of Grant”), the
Compensation Committee (the “Committee”) of the Board of Directors (the “Board”)
of the Company awarded the Grantee                  shares of the Company’s
Common Stock, par value $0.01 (“Common Stock”), pursuant to, and subject to the
terms and provisions of the Plan.

 

NOW, THEREFORE, in consideration of the Grantee’s services to the Company and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto agree as follows:

 

1. Grant of Restricted Stock and Escrow of Restricted Stock.

 

a. Grant of Restricted Stock. The Grantee is entitled to              shares of
Common Stock pursuant to the terms and conditions of this Agreement (the
“Restricted Stock”).

 

b. Escrow of Restricted Stock. To insure the availability for delivery of the
Grantee’s Restricted Stock, the Grantee hereby appoints the Secretary of the
Company, or any other person designated by the Company as escrow agent, as its
attorney-in-fact to assign and transfer unto the Company such Restricted Stock,
if any, forfeited by the Grantee pursuant to Section 4 below and shall, upon
execution of this Agreement, deliver and deposit with the Secretary of the
Company, or such other person designated by the Company, the share certificates
representing the Restricted Stock, together with the stock assignment duly
endorsed in blank, attached hereto as Exhibit A. The Restricted Stock and stock
assignment shall be held by the Secretary in escrow until the Restricted Period
(as defined below) has lapsed with respect to the shares of Restricted Stock, or
until such time as this Agreement no longer is in effect.

 

2. Restrictions and Restricted Period.

 

a. Restrictions. Shares of Restricted Stock granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of and shall
be subject to a risk of forfeiture as described in Paragraph 4 below until the
lapse of the Restricted Period (as defined below).



--------------------------------------------------------------------------------

b. Restricted Period. Unless the Restricted Period is previously terminated
pursuant to Paragraph 4 of this Agreement, the restrictions set forth above
shall lapse and the shares of Restricted Stock shall become fully and freely
transferable (provided, that such transfer is otherwise in accordance with
federal and state securities laws) and non-forfeitable as to                  of
the shares of Restricted Stock (rounded down to the nearest whole shares) on
each of the              anniversary of the Date of Grant (the “Restricted
Period”). Notwithstanding anything to the contrary, the release of the shares of
Restricted Stock hereunder shall be conditioned upon Grantee making adequate
provision for federal, state or other tax withholding obligations, if any, which
arise upon the release of the shares from the Restricted Period (unless a
Section 83(b) election has been filed), whether by withholding, direct payment
to the Company, or otherwise.

 

3. Rights of a Stockholder. From and after the Date of Grant and for so long as
the Restricted Stock is held by or for the benefit of the Grantee, the Grantee
shall have all the rights of a stockholder of the Company with respect to the
Restricted Stock, including, but not limited to, the right to receive dividends
and the right to vote such shares.

 

4. Cessation of Employment. If the Grantee’s employment status with the Company
terminated by reason of death or Disability (as defined below) then the
Restricted Period shall lapse with respect to all of the Restricted Stock
subject to this Agreement as of such date of termination. If the Grantee’s
employment status with the Company is (i) terminated by the Company or
(ii) terminated by the Grantee, then the Restricted Stock and any and all
accrued but unpaid dividends that are at that time subject to restrictions set
forth herein, shall be forfeited to the Company without payment of any
consideration by the Company, and neither the Grantee nor any of his successors,
heirs, assigns, or personal representatives shall thereafter have any further
rights or interests in such shares of Restricted Stock or certificates.

 

5. Change of Control. Following the occurrence of a Change of Control (as
defined below) then the Restricted Period shall lapse with respect to all of the
Restricted Stock subject to this Agreement as of such date of Change of Control.

 

6. Definitions. For purposes of this Agreement:

 

  a. The Grantee’s employment will have terminated by reason of “Disability” if,
as a result of the Grantee’s incapacity due to physical or mental illness, the
Grantee shall have been absent from his duties on a full-time basis for the
entire period of six (6) consecutive months, and within (30) days after written
notice is given by the Company to the Grantee (which may occur before or after
the end of such six-month period), the Grantee shall not have returned to the
performance of duties on a full-time basis.

 

2



--------------------------------------------------------------------------------

(b) “Change in Control” shall mean the occurrence of any of the following
events:

 

(i) an acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities) by any “person” (as the term
“person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) immediately
after which such person has “beneficial ownership” (within the meaning of Rule
13d-3 promulgated under the Exchange Act) (“Beneficial Ownership”) of 20% or
more of the combined voting power of the Company’s then outstanding Voting
Securities; provided, however, in determining whether a Change in Control has
occurred, Voting Securities that are acquired in a Non-Control Acquisition (as
hereinafter defined) shall not constitute an acquisition that would cause a
Change in Control. “Non-Control Acquisition” shall mean an acquisition by (A) an
employee benefit plan (or a trust forming a part thereof) maintained by (1) the
Company or (2) any corporation, partnership or other person of which a majority
of its voting power or its equity securities or equity interest is owned
directly or indirectly by the Company or in which the Company serves as a
general partner or manager (a “Subsidiary”), (B) the Company or any Subsidiary,
or (C) any person in connection with a Non-Control Transaction (as hereinafter
defined);

 

(ii) the individuals who constitute the Board of Directors of the Company as of
the date hereof (the “Incumbent Board”) cease for any reason to constitute at
least two-thirds ( 2/3) of the Board of Directors; provided, however, that if
the election, or nomination for election by the Company’s stockholders, of any
new director was approved by a vote of at least two-thirds ( 2/3) of the
Incumbent Board, such new director shall be considered as a member of the
Incumbent Board; provided, further, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of either an actual or threatened “election contest” (as described in
Rule 14a-11 promulgated under the Exchange Act) (an “Election Contest”) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board of Directors (a “Proxy Contest”) including by reason
of any agreement intended to avoid or settle any Election Contest or Proxy
Contest; or

 

(iii) approval by stockholders of the Company of: (A) a merger, consolidation,
share exchange or reorganization involving the Company, unless (1) the
stockholders of the Company, immediately before such merger, consolidation,
share exchange or reorganization, own, directly or indirectly immediately
following such merger, consolidation, share exchange or reorganization, at least
80% of the combined voting power of the outstanding voting securities of the
corporation that is the successor in such merger, consolidation, share exchange
or reorganization (the “Surviving Company”) in substantially the same proportion
as their ownership of the Voting Securities immediately before such merger,
consolidation, share exchange or reorganization, (2) the individuals who were
members of the Incumbent Board

 

3



--------------------------------------------------------------------------------

immediately prior to the execution of the agreement providing for such merger,
consolidation, share exchange or reorganization constitute at least two-thirds
(2/3) of the members of the board of directors of the Surviving Company, and
(3) no persons (other than the Company or any Subsidiary, any employee benefit
plan (or any trust forming a part thereof) maintained by the Company, the
Surviving Company or any Subsidiary, or any person who, immediately prior to
such merger, consolidation, share exchange or reorganization had Beneficial
Ownership of 15% or more of the then outstanding Voting Securities has
Beneficial Ownership of 15% or more of the combined voting power of the
Surviving Company’s then outstanding voting securities (a transaction described
in clauses (1) through (3) is referred to herein as “Non-Control Transaction”);
(B) a complete liquidation or dissolution of the Company; or (C) an agreement
for the sale or other disposition of all or substantially all of the assets of
the Company to any person (other than a transfer to a Subsidiary).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person (a “Subject Person”) acquired Beneficial Ownership of
more than the permitted amount of the outstanding Voting Securities as a result
of the acquisition of Voting Securities by the Company that, by reducing the
number of Voting Securities outstanding, increases the proportional number of
shares Beneficially Owned by such Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, such Subject Person becomes the Beneficial Owner of
any additional Voting Securities that increases the percentage of the then
outstanding Voting Securities Beneficially Owned by such Subject Person, then a
Change in Control shall occur.

 

7. Certificates. Restricted Stock granted herein may be evidence in such manner
as the Board shall determine. If certificates representing Restricted Stock are
registered in the name of the Grantee, then the Company shall retain physical
possession of the certificate.

 

8. Legends. All certificates representing any of the shares of Stock subject to
the provisions of this Agreement shall have endorsed thereon the following
legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AS SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE HOLDER OF
THE SHARES, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.”

 

9. Tax Consequences. Set forth below is a brief summary as of the Date of grant
of certain United States federal tax consequences of the award of the Restricted
Stock. THIS SUMMARY DOES NOT ADDRESS SPECIFIC STATE, LOCAL OR FOREIGN TAX
CONSEQUENCES THAT MAY BE APPLICABLE TO GRANTEE. GRANTEE UNDERSTANDS THAT THIS
SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT
TO CHANGE.

 

4



--------------------------------------------------------------------------------

The Grantee shall recognize ordinary income at the time or times the
restrictions lapse (i.e. on each anniversary of the Date of Grant) with respect
to the shares of Restricted Stock that have been released from the Restricted
Period in an amount equal to the the fair market value of such shares on each
such date and the Company shall be required to collect all the applicable
withholding taxes with respect to such income. The obligations of the Company
under the Plan are conditioned on your making arrangements for the payment of
any such taxes.

 

10. Section 83(b) Election. The Grantee hereby acknowledges that he has been
informed that, with respect to the grant of Restricted Stock, an election may be
filed by the Grantee with the Internal Revenue Service, within 30 days of the
Date of Grant, electing pursuant to Section 83(b) of the Internal Revenue Code
of 1986, as amended, to be taxed currently on the fair market value of the
Restricted Stock on the Date of Grant.

 

THE GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN
IF THE GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON
THE GRANTEE’S BEHALF.

 

BY SIGNING THIS AGREEMENT, THE GRANTEE REPRESENTS THAT HE HAS REVIEWED WITH HIS
OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT HE IS RELYING SOLELY ON
SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY
OF ITS AGENTS. THE GRANTEE UNDERSTANDS AND AGREES THAT HE (AND NOT THE COMPANY)
SHALL BE RESPONSIBLE FOR ANY TAX LIABILITY THAT MAY ARISE AS A RESULT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

11. Termination of this Agreement. Upon termination of this Agreement, all
rights of the Grantee hereunder shall cease.

 

12. Miscellaneous.

 

a. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee either
at his address herein below set forth or such other address as he may designate
in writing to the Company, or to the Company to the attention of the Chief
Financial Officer, at the Company’s address or such other address as the Company
may designate in writing to the Grantee.

 

5



--------------------------------------------------------------------------------

b. Failure to Enforce Not a Waiver. The failure of the Company or the Grantee to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

 

c. Governing Law. This Agreement shall be governed by and construed according to
the laws of the State of Florida without giving effect to the choice of law
principles thereof.

 

d. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the Parties.

 

e. Agreement Not a Contract of Employment. Neither the grant of Restricted
Stock, this Agreement nor any other action taken in connection herewith shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Grantee is an employee of the Company or any subsidiary of the Company.

 

f. Entire Agreement; Plan Controls. This Agreement and the Plan contain the
entire understanding and agreement of the Parties concerning the subject matter
hereof, and supersede all earlier negotiations and understandings, written or
oral, between the Parties with respect thereto. This Agreement is made under and
subject to the provisions of the Plan, and all of the provisions of the Plan are
hereby incorporated by reference into this Agreement. In the event of any
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall govern. By signing this Agreement, the
Grantee confirms that he has received a copy of the Plan and has had an
opportunity to review the contents thereof.

 

g. Captions. The captions and headings of the sections and subsections of this
Agreement are included for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

h. Counterparts. This Agreement may be executed in counterparts, each of which
when signed by the Company or the Grantee will be deemed an original and all of
which together will be deemed the same agreement.

 

i. Assignment. The Company may assign its rights and delegate its duties under
this Agreement. If any such assignment or delegation requires consent of any
state securities authorities, the parties agree to cooperate in requesting such
consent. This Agreement shall inure to the benefit of the successors and assigns
of the Company and, subject to the restrictions on transfer herein set forth, be
binding upon the Grantee, his heirs, executors, administrators, successors and
assigns.

 

j. Severability. This Agreement will be severable, and the invalidity or
unenforceability of any term or provision hereof will not affect the validity or
enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any invalid or unenforceable term or provision, the
Parties intend that there be added as a part of this Agreement a valid and
enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

AMERICAN LAND LEASE, INC.

By

 

 

--------------------------------------------------------------------------------

    Shannon E. Smith     Chief Financial Officer

 

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Number of Shares

 

7



--------------------------------------------------------------------------------

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,                      (the “Grantee”) hereby assigns and
transfers unto American Land Lease, Inc., a Delaware corporation (the
“Company”), (            ) shares of Company’s common stock, par value $0.01 per
share (the “Common Stock”), standing in his name on the books of said
corporation represented by Certificate No.      herewith and does hereby
irrevocably constitute and appoint                  to transfer the said stock
on the books of the within named corporation with full power of substitution in
the premises.

 

This Assignment Separate from Certificate may be used only in accordance with
the Restricted Stock Agreement (the “Agreement”) of the Company and the
undersigned dated                         ,         .

 

Dated:                        ,         
                                        
                                Signature:
                                                     

 

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this Assignment Separate from Certificate is to return the shares
to the Company in the event the Grantee forfeits any of such shares as set forth
in the Agreement, without requiring additional signatures on the part of the
Grantee. This Assignment Separate from Certificate must be delivered to the
Company with the above Certificate No.     .

 

8